Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 2:19-CV-14243-ROSENBERG/MAYNARD

   CENTER FOR BIOLOGICAL DIVERSITY,

          Plaintiff,

                       v.

   U.S. FISH AND WILDLIFE SERVICE and
   DAVID BERNHARDT, in his official
   capacity as Secretary of the Department of the
   Interior,

          Defendants.


                   ORDER GRANTING PLAINTIFF’S MOTION TO
              COMPEL COMPLETION OF THE ADMINISTRATIVE RECORD

         THIS CAUSE is before the Court on Plaintiff Center for Biological Diversity’s (“the

  Center”) Motion to Compel Completion of the Administrative Record (“Motion”). DE 33.

  Defendants United States Fish and Wildlife Service and David Bernhardt, in his official capacity

  as Secretary of the United States Department of the Interior (together, “FWS”) filed a response in

  opposition to the Motion (DE 37), and Plaintiff filed a reply (DE 42). After careful consideration

  of these materials and the record, and being fully advised in the premises, the Court GRANTS the

  Motion for the reasons that follow.

                                        I.   BACKGROUND

         This case is a challenge to FWS’s decision not to list the Florida Keys mole skink, a type

  of lizard, as endangered or threatened under the Endangered Species Act (“ESA”), 16 U.S.C. §

  1531 et seq. The Center contends that FWS’s finding was arbitrary, capricious, an abuse of

  discretion, and not in accordance with law under the Administrative Procedure Act (“APA”), 5
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 2 of 16



  U.S.C. § 706(2)(A). In the instant Motion, the Center argues that FWS failed to designate the

  “whole record” required for judicial review under the APA by improperly withholding documents

  deemed deliberative in nature.

          FWS submitted the administrative record on January 15, 2020 and supplemented it on

  March 6, 2020. DE 27, 32. The Center claims that the record is incomplete because there are

  numerous documents relating to the mole skink finding that FWS did not include in the record.

  The Center previously obtained these documents from FWS under the Freedom of Information

  Act (“FOIA”), 5 U.S.C. § 552.1 FWS responds that although these documents were responsive to

  the Center’s FOIA requests, they are not properly part of the administrative record under the APA.

  The Center seeks a Court order compelling FWS to produce the 357 records allegedly missing

  from the record and to produce a privilege log specifically justifying any claims of privilege for

  withheld documents.

                                         II.      LEGAL STANDARD

          Judicial review of agency action under the APA is based on the “whole record” before the

  agency. 5 U.S.C. § 706; see Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420

  (1971) (“[R]eview is to be based on the full administrative record that was before the Secretary at

  the time he made his decision.”). An agency’s designation of the administrative record receives

  “a strong presumption of regularity.” BBX Capital Corp. v. FDIC, No. 17-cv-62317, 2018 WL

  6531601, at *1 (S.D. Fla. Aug. 15, 2018) (quoting Am. Petroleum Tankers Parent, LLC v. United

  States, 952 F. Supp. 2d 252, 260–61 (D.D.C. 2013)).




  1
    The Center originally filed two cases against FWS: one including its claims under the ESA/APA, and another
  including claims under FOIA. Following a status conference, the Center agreed to consolidate its claims in a single
  complaint. DE 14. The Center filed an Amended Complaint to that effect, which remains the operative complaint.
  DE 16. The parties have since resolved their FOIA dispute, resulting in the dismissal with prejudice of all FOIA
  counts. DE 40.

                                                          2
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 3 of 16



                                         III.   DISCUSSION

          The parties’ disagreements include the following: the standard that governs motions of this

  nature, whether the Center has met that standard with respect to the 357 documents at issue, and

  whether FWS is justified in withholding the documents without producing a privilege log. Each

  of these disagreements is derivative of a more fundamental question: what is the scope of the

  administrative record? Because this is a threshold issue for the resolution of the Motion, the Court

  addresses it first.

  A.      Scope of the Administrative Record

          The APA authorizes courts to “hold unlawful and set aside agency action, findings, and

  conclusions found to be . . . arbitrary, capricious, an abuse of discretion, or otherwise not in

  accordance with law.” 5 U.S.C. § 706(2)(A). In determining whether agency action is arbitrary

  and capricious, the Court’s role is as follows:

          The scope of review under the “arbitrary and capricious” standard is narrow and a
          court is not to substitute its judgment for that of the agency. Nevertheless, the
          agency must examine the relevant data and articulate a satisfactory explanation for
          its action including a rational connection between the facts found and the choice
          made. In reviewing that explanation, [the court] must consider whether the decision
          was based on a consideration of the relevant factors and whether there has been a
          clear error of judgment. Normally, an agency rule would be arbitrary and
          capricious if the agency has relied on factors which Congress has not intended it to
          consider, entirely failed to consider an important aspect of the problem, offered an
          explanation for its decision that runs counter to the evidence before the agency, or
          is so implausible that it could not be ascribed to a difference in view or the product
          of agency expertise.

  Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)

  (internal citations and quotation marks omitted).

          The APA further provides that “the court shall review the whole record or those parts of it

  cited by a party.” 5 U.S.C. § 706. What exactly is meant by the “whole record” has largely been

  left to judicial resolution. In Overton Park, the Supreme Court held that judicial review “is to be


                                                    3
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 4 of 16



  based on the full administrative record that was before the Secretary at the time he made his

  decision.” 401 U.S. at 420. In applying this standard, lower courts have elaborated that the full

  administrative record includes “all documents and materials directly or indirectly considered by

  agency decision-makers.” Thompson v. Dep’t of Labor, 885 F.2d 551, 555 (9th Cir. 1989) (citation

  omitted); see also Bar MK Ranches v. Yuetter, 994 F.2d 735, 739 (10th Cir. 1993) (“The complete

  administrative record consists of all documents and materials directly or indirectly considered by

  the agency.”); BBX Capital, 2018 WL 6531601, at *1 (“The administrative record consists of ‘all

  documents and materials that the agency directly or indirectly considered . . . .’”) (quoting Pac.

  Shores Subdivision, Cal. Water Dist. v. U.S. Army Corps of Eng’rs, 448 F. Supp. 2d 1, 4 (D.D.C.

  2006)) (internal quotation marks omitted).

         Here, the Center argues that FWS “directly or indirectly considered” each of the documents

  at issue, and therefore, they are part of the whole record subject to the Court’s review. FWS

  disagrees, arguing that the whole record “consists of the record compiled by the agency itself, not

  what an opposing party contends to be the appropriate record for review.” DE 37 at 6. Under this

  view, the record is simply whatever the agency submits to the court, and if that record fails to

  adequately explain the agency’s decision, then the court should remand to the agency for

  reconsideration.

         No authority cited by FWS stands for the proposition that an agency unilaterally determines

  the contents of the record. See Overton Park, 401 U.S. at 420 (defining the whole record as “the

  full administrative record that was before the Secretary at the time he made his decision”); Bar

  MK, 994 F.2d at 739 (“An agency may not unilaterally determine what constitutes the

  Administrative Record.”); Thompson, 885 F.2d at 555 (“The whole administrative record,




                                                  4
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 5 of 16



  however, is not necessarily those documents that the agency has compiled and submitted as ‘the’

  administrative record.”) (citation and internal quotation marks omitted).

           As FWS correctly notes, an agency’s designation of the record receives a “strong

  presumption of regularity.” BBX Capital, 2018 WL 6531601, at *1 (quoting Am. Petroleum, 952

  F. Supp. 2d at 261); see Bar MK, 994 F.2d at 740 (“[T]he designation of the Administrative Record,

  like any established administrative procedure, is entitled to a presumption of administrative

  regularity.”). But if whatever the agency designated necessarily constituted the whole record, there

  would be no need for a presumption. Even material that was heavily considered by decision-

  makers would amount to “extra-record” evidence if the agency failed to designate it.

           It is impossible for courts to meaningfully undertake “a thorough, probing, in-depth

  review” if an agency’s designation of the record omits materials that were before the

  decisionmaker. Overton Park, 401 U.S. at 415. For example, in determining whether the agency

  “offered an explanation for its decision that runs counter to the evidence before the agency,” the

  court must in fact be presented with all of the evidence before the agency. State Farm, 463 U.S.

  at 43. Accordingly, the Court adheres to the broad consensus that the record includes all materials

  “directly or indirectly considered by agency decision-makers.” Thompson, 885 F.2d at 555.

  B.       Deliberative Process Privilege

           FWS next argues that the documents subject to the Center’s motion are deliberative in

  nature and therefore are not properly part of the administrative record. 2 The Center disagrees,




  2
    The Court addresses this question before determining whether the Center has met its burden because it bears on the
  legal standard that applies to the Center’s motion. If deliberative documents are not properly part of the administrative
  record, then the motion is one to consider extra-record evidence, which generally requires a showing of bad faith, as
  discussed in Part III.C, infra. Otherwise, it is subject to the standard governing motions to “complete” the
  administrative record.

                                                             5
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 6 of 16



  arguing that deliberative documents are part of the record unless and until the agency justifies a

  claim of privilege.

           The deliberative process privilege is intended “to allow agencies to freely explore

  possibilities, engage in internal debates, or play devil’s advocate without fear of public scrutiny.”

  Moye, O’Brien, O’Rourke, Hogan & Pickert v. Nat. R.R. Passenger Corp., 376 F.3d 1270, 1277

  (11th Cir. 2004). To qualify for the privilege, “a document must be both ‘predecisional’ and

  ‘deliberative.’” Id. (quoting Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532 U.S.

  1, 8–9 (2001)). A document is predecisional if it was “prepared in order to assist a decision-maker

  in arriving at his decision,” and it is deliberative if its disclosure “would expose an agency’s

  decision-making process in such a way as to discourage candid discussion within the agency.” Id.

  at 1278. The privilege is a species of executive privilege that applies broadly in litigation with

  government agencies as well as requests under FOIA. See Klamath, 532 U.S. at 8 (noting that the

  deliberative process privilege is a “civil discovery privilege[]” incorporated under Exemption 5 of

  FOIA).

           The parties agree that any document covered by the deliberative process privilege should

  be excluded from the administrative record. But the parties disagree about why such documents

  are excluded. The Center argues that any document that meets the “directly or indirectly

  considered” standard should be excluded from the administrative record only if FWS substantiates

  a claim of privilege with respect to that document, following the typical procedure of privilege

  logging. FWS argues that deliberative documents are not part of the record for a different reason:

  they are not relevant. It cites an October 2017 memorandum issued by Acting Assistant Attorney

  General Jeffrey H. Wood (“Wood Memo”) as the official position of the Department of Justice.

  DE 37 at 12; DE 33-21. The Wood Memo states: “[A]gency deliberative documents—i.e.,



                                                   6
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 7 of 16



  documents reflecting the agency’s predecisional deliberative process—generally are not relevant

  to APA review, and including them in the administrative record would inhibit agency decision-

  making.” DE 33-21 at 1.3

          The D.C. Circuit, the only court of appeals to have directly addressed the issue, shares this

  view. In Oceana, Inc. v. Ross, 920 F.3d 855 (D.C. Cir. 2019), the court held that predecisional

  and deliberative documents “are not a part of the administrative record to begin with, so they do

  not need to be logged as withheld from the administrative record.” Oceana, 920 F.3d at 865

  (internal quotation marks and citation omitted). The court went on to state that “since predecisional

  documents are irrelevant and therefore not otherwise discoverable, they are not required to be

  placed on a privilege log.” Id. (internal quotation marks omitted).

          Several courts of appeals have implicitly taken the opposite view. The Ninth Circuit held

  that it was not clearly erroneous for a district court to require a privilege log for documents claimed

  to be covered by the deliberative process privilege in an APA case. In re United States, 875 F.3d

  1200, 1210 (9th Cir. 2017) (noting that the court had “not previously addressed whether assertedly

  deliberative documents must be logged” but that it was the practice of “many district courts within

  this circuit”), vacated on other grounds, 138 S. Ct. 443 (2017).4 And both the Second and Fourth

  Circuits have, in unpublished orders, endorsed the view that deliberative documents are excluded

  as a matter of privilege, not relevance. See Defs. of Wildlife v. U.S. Dep’t of the Interior, No. 18-

  2090, slip op. at 2 (4th Cir. Feb. 5, 2019) (ordering the agency to “submit a privilege log in the



  3
    The Wood Memo also states that “any contrary guidance you may have received from [the Environment and
  Natural Resources Division], including the January 1999 document entitled ‘Guidance to the Federal Agencies in
  Compiling the Administrative Record,’ should be disregarded.” DE 33-21 at 1.
  4
    The Supreme Court vacated the Ninth Circuit’s decision on the basis that that the district court had ordered the
  production of documents and a privilege log without allowing the agency to argue certain jurisdictional issues. In re
  United States, 138 S. Ct. at 445. If the agency prevailed on those issues, the case never would have proceeded to
  review of the administrative record. The Court did not pass on the agency’s claim that deliberative documents were
  categorically exempt from the record.

                                                           7
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 8 of 16



  event the Government withholds any documents under guise of the deliberative process

  privilege”); In re Nielsen, No. 17-3345, slip op. at 3 (2d Cir. Dec. 27, 2017) (denying writ of

  mandamus and stating that “the possibility that some documents not included in the record may be

  deliberative does not necessarily meant that they were properly excluded,” and “without a privilege

  log, the District Court would be unable to evaluate the Government’s assertions of privilege”).

  The Eleventh Circuit has not yet addressed this issue.

         District courts are also split. Compare New York v. Wolf, Nos. 20-cv-1127, 20-cv-1142,

  2020 WL 2049187, at *3 (S.D.N.Y. Apr. 29, 2020) (“[N]either logic nor the law of this Circuit

  suggests that defendants in APA cases should be immune from the standard requirement in civil

  litigation to produce a privilege log. . . .”), and Ctr. for Biological Diversity v. Bernhardt, No. 19-

  cv-109, 2020 WL 1130365, at *3 (D. Mont. Mar. 9, 2020) (“[D]eliberative documents are not

  categorically excluded from the administrative record. . . . The agency may protect such documents

  by asserting the qualified deliberative process privilege but must produce a privilege log to do

  so.”), with S.C. Coastal Conservation League v. U.S. Army Corps of Eng’rs, No. 17-cv-3412, 2020

  WL 858599, at *4 (D.S.C. Feb. 21, 2020) (denying motion to compel production of deliberative

  documents and citing Oceana, 920 F.3d at 865), and Friends of Animals v. U.S. Fish and Wildlife

  Serv., No. 18-cv-00053, 2019 WL 8137578, at *3 (D. Utah Dec. 27, 2019) (“An agency is not

  required to assert a privilege or produce a privilege log in order to withhold pre-decisional,

  deliberative materials from the record.”).

         For two primary reasons, the better view is that deliberative documents are not

  categorically excluded from the administrative record.          Rather, they are excluded upon a

  substantiated claim of the deliberative process privilege.




                                                    8
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 9 of 16



     i.      Deliberative documents are not “irrelevant” to APA review.

          It is difficult to reconcile the notion that deliberative documents are irrelevant to judicial

  review sswith the APA’s command that review is to be based on the “whole record.” The

  definition of “whole record”—material that was directly or indirectly considered by agency

  decisionmakers—should be the agency’s north star. Either a document was considered or it was

  not; there is no obvious place for “relevance” under that standard. FWS’s argument to the contrary

  is two-fold: (1) “agency action is judged on the basis of the agency’s stated reasons for its

  decision,” and (2) the inclusion of deliberative documents amounts to an “inquiry into the mental

  processes of administrative decisionmakers.” DE 37 at 7–8.

          First, agency action is indeed judged based on the agency’s stated rationale. But this means

  only that “[i]f the court finds deficiencies in the agency’s reasoning, it may not rectify them or

  provide a reasoned basis for the agency decision which the agency itself has not articulated.”

  Sierra Club v. U.S. Army Corps of Eng’rs, 295 F.3d 1209, 1216 (11th Cir. 2002). It does not mean

  that courts have no role in ensuring at the outset that they have been presented with the whole

  record. Second, it is also true that deliberative documents are prone to reveal the mental processes

  of decisionmakers—in fact, that is a requirement to claim the privilege, and such privileged

  documents should be excluded from the record. Moye, 376 F.3d at 1278 (noting that “predecisional

  materials are privileged to the extent that they reveal the mental processes of decisionmakers”)

  (citation and internal quotation marks omitted). But that’s not a matter of relevance; to the extent

  a deliberative document discloses the factors that were or were not considered by the agency, it

  may “go to the heart” of whether a decision was arbitrary and capricious. Desert Survivors v. U.S.

  Dep’t of the Interior, 231 F. Supp. 3d 368, 382 (N.D. Cal. 2017).




                                                    9
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 10 of 16



           Although the Court is not bound by it, a discussion of the D.C. Circuit’s approach is

   appropriate because FWS relies on it. In Oceana, the court stated:

           [O]n arbitrary and capricious review, absent a showing of bad faith or improper
           behavior, “[a]gency deliberations not part of the record are deemed immaterial.” In
           re Subpoena Duces Tecum, 156 F.3d 1279, 1279, 1280 (D.C. Cir. 1998). Because
           predecisional documents are “immaterial,” they are not “discoverable.” Fed. R.
           Civ. P. 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter
           that is relevant to any party’s claims or defense ....” (emphasis added)). A privilege
           log is required only when “a party withholds information otherwise discoverable
           by claiming that the information is privileged,” Fed. R. Civ. P. 26(b)(5), and since
           predecisional documents are irrelevant and therefore not “otherwise discoverable,”
           they are not required to be placed on a privilege log.

   Oceana, 920 F.3d at 865. The case cited for the proposition that deliberative documents are

   immaterial, In re Subpoena Duces Tecum Served on Office of Comptroller of Currency, 156 F.3d

   1279 (D.C. Cir. 1998), was a three-paragraph order granting partial rehearing of a decision

   enforcing a subpoena over the government’s claim of deliberative process privilege. In relevant

   part, it states:

                   When a party challenges agency action as arbitrary and capricious the
           reasonableness of the agency’s action is judged in accordance with its stated
           reasons. Overton Park, 401 U.S. 402. Agency deliberations not part of the record
           are deemed immaterial. See Camp v. Pitts, 411 U.S. 138 (1973); United States v.
           Morgan, 313 U.S. 409 (1941). That is because the actual subjective motivation of
           agency decisionmakers is immaterial as a matter of law—unless there is a showing
           of bad faith or improper behavior. See Saratoga Dev. Corp. v. United States, 21
           F.3d 445, 457–58 (D.C. Cir. 1994); Overton Park, 401 U.S. at 420 (Where there is
           no administrative record to review, the party challenging the agency action may
           inquire into the decisionmaking process in order to create such a record, but it does
           not necessarily follow that the party can also probe subjective motivations.)

   In re Subpoena Duces Tecum, 156 F.3d at 1279–80.

           It is true that “[a]gency deliberations not part of the record are deemed immaterial”—

   anything not part of the record is ordinarily immaterial to APA review. But Oceana cited this line

   for an arguably less natural reading: that agency deliberations are not part of the record. The Court

   respectfully reaches a different conclusion about the inferences that can be drawn from the two


                                                    10
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 11 of 16



   Supreme Court decisions cited in support of the D.C. Circuit’s statement: Camp v. Pitts, 411 U.S.

   138 (1973), and United States v. Morgan, 313 U.S. 409 (1941).

             In Camp, the Comptroller of the Currency had failed to clearly explain his basis for denying

   an application to organize a new bank. 411 U.S. at 139–40. The court of appeals had remanded

   the case to the district court for a de novo trial. Id. at 140. Finding this procedure inappropriate,

   the Supreme Court noted that “the focal point for judicial review should be the administrative

   record already in existence, not some new record made initially in the reviewing court.” Id. at 142.

   It went on to state that if the Comptroller’s “finding is not sustainable on the administrative record

   made, then the Comptroller’s decision must be vacated and the matter remanded to him for further

   consideration.” Id. at 143. In short, the Supreme Court held that an agency action must “stand or

   fall” on the propriety of the agency’s finding in light of the record already made, not de novo

   factfinding. Id. at 143. It said nothing about which agency documents are or are not part of the

   record.

             Morgan involved a challenge to a rate-setting order issued by the Secretary of Agriculture.

   The district court had authorized the Secretary to be deposed, and he later appeared at trial.

   Morgan, 313 U.S. at 421–22. The Secretary “was questioned at length regarding the process by

   which he reached the conclusions of his order, including the manner and extent of his study of the

   record and his consultation with subordinates.” Id. at 422. The Supreme Court held that he “should

   never have been subjected to this examination” because “it was not the function of the court to

   probe the mental processes of the Secretary,” analogizing the situation to examining a judge’s

   mental process in deciding a case. Id. That an agency decisionmaker generally cannot be

   compelled to testify as to her mental processes does not yield the conclusion that deliberative

   documents that a decisionmaker considers are irrelevant to APA review. Testimony of the type in



                                                      11
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 12 of 16



   Morgan “cannot be deemed properly part of the administrative record in any event, because it did

   not exist until after the agency decision had been made.” In re United States, 138 S. Ct. 371, 373

   (2017) (Breyer, J., dissenting from grant of stay).

             In sum, the D.C. Circuit’s approach entrusts agencies with a large measure of discretion in

   determining the content of the administrative record, even accounting for the presumption of

   regularity. This risks frustrating effective judicial review and, as discussed below, permitting the

   unchecked growth of the deliberative process privilege.

       ii.      The categorical exclusion of deliberative documents blurs the boundaries of the
                deliberative process privilege.

             Treating deliberative documents as irrelevant, as opposed to relevant and privileged,

   creates a divergence between the meaning of “deliberative” under the APA and “deliberative” in

   other contexts where the privilege is asserted. The facts of this case are an apt illustration of how

   this can happen.

             The Center requested a large number of documents under FOIA, including “the decision

   file, and all records mentioning, including, referencing, and/or generated in connection with

   [FWS’s] decision not to protect the Florida Keys Mole Skink as an endangered or threatened

   species, including but not limited to all records mentioning, including, and/or referencing the

   species’ status assessment.” DE 33-2 at 1. Among the documents that FWS produced in response

   to this request are the 357 documents in dispute. FWS created a privilege log and appears to have

   withheld only four documents under the deliberative process privilege.5 DE 33-5 at 5; DE 33-6

   at 1–2. Yet in opposing the Center’s Motion, FWS states that its response to the FOIA request



   5
     The Center argues that FWS asserted the deliberative process privilege over only two documents. DE 33 at 4 n.2.
   Although it appears that two documents in FWS’s Revised Vaughn Index were withheld primarily on the basis of
   attorney-client privilege, the Index also notes that the documents were “[d]eliberative and pre-decisional intra-agency
   material.” DE 33-5 at 5.

                                                             12
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 13 of 16



   “included a wide variety of deliberative documents.” DE 37 at 7. If these documents were

   deliberative, why were they produced rather than withheld as privileged? There are a couple of

   potential answers to that question.

          First, it may be that FWS could have claimed privilege with respect to the documents but

   did not do so. If that’s the case, it would seem that the damage has already been done by the

   agency’s voluntary disclosure of the documents. See Moye, 376 F.3d at 1270 (noting that the

   deliberative process privilege protects the agency’s ability “to freely explore possibilities, engage

   in internal debates, or play devil’s advocate without fear of public scrutiny”). The parties have not

   briefed the issue of waiver, and the Court does not reach it, but if the documents at issue would

   truly “expose an agency’s decision-making process in such a way as to discourage candid

   discussion within the agency,” that presumably would have resulted in an invocation of privilege

   at the FOIA stage. Id.

          Second, it could be that “deliberative” means something different in the APA context than

   it means in every other context where the deliberative process privilege is appropriately raised.

   This appears to be FWS’s position—that the former is broader than the latter, and that a document

   can be withheld from the administrative record as deliberative even if it would not qualify for the

   deliberative process privilege. If accepted, this position would transform the deliberative process

   privilege into a kind of super-privilege in APA cases. Absent any opportunity for judicial review,

   the definition of “deliberative” would be unknowable to all except the agency itself. And as Judge

   Rakoff notes, “a court that allowed an agency to withhold documents wrongly marked as

   deliberative would not be performing judicial review in the exacting manner prescribed by the

   Supreme Court in Overton Park and State Farm.” New York v. ICE, No. 19-cv-8876, 2020 WL

   604492, at *2 (S.D.N.Y. Feb. 9, 2020); see also Inst. for Fisheries Res. v. Burwell, No. 16-cv-



                                                    13
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 14 of 16



   01574, 2017 WL 89003, at *1 (N.D. Cal. Jan. 10, 2017) (“If a privilege applies, the proper strategy

   isn’t pretending the protected material wasn’t considered, but withholding or redacting the

   protected material and then logging the privilege.”).

             Accordingly, the Court concludes that deliberative documents may be withheld from the

   record only upon invocation of the deliberative process privilege, as documented in a privilege

   log.

             C. Completion of the Record

             Finally, the parties dispute the legal standard that governs the Motion. The Center argues

   that it is seeking “completion” of the record, which entails adding materials to the record that the

   agency considered but failed to designate. FWS argues that the motion is one to “supplement” the

   record with extra-record evidence, which generally requires “a strong showing of bad faith or

   improper behavior by the agency.” Nat. Mining. Ass’n v. Sec’y, U.S. Dep’t of Labor, 812 F.3d

   843, 875 (11th Cir. 2016) (internal citation omitted) (quoting Ala.-Tombigbee Rivers Coal. v.

   Kempthorne, 477 F.3d 1250, 1262 (11th Cir. 2007)).

             The Center correctly notes that courts treat motions to complete as analytically distinct

   from motions to supplement. See, e.g., BBX Capital Corp., No. 17-cv-62317, 2018 WL 6531601,

   at *2 (S.D. Fla. Aug. 15, 2018); Ctr. for Native Ecosystems v. Salazar, 711 F. Supp. 2d 1267, 1274

   (D. Colo. 2010); Pac. Shores, 448 F. Supp. 2d at 6 (noting distinction but using different

   terminology). Because deliberative documents which were considered by the agency are properly

   part of the administrative record absent a claim of privilege, the Motion is one to complete the

   record.

             To prevail on a motion to complete the record, the plaintiff must overcome the presumption

   of regularity that attaches to an agency’s designation by identifying “reasonable, non-speculative



                                                     14
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 15 of 16



   grounds for its belief that the documents were considered by the agency and not included in the

   record.” Pac. Shores, 448 F. Supp. 2d at 6. A motion to complete the record must clearly set

   forth: “(1) when the documents were presented to the agency; (2) to whom; (3) and under what

   context.” BBX Capital, No. 17-cv-62317, 2018 WL 6531601, at *2 (quoting Ctr. for Native

   Ecosystems, 711 F. Supp. 2d at 1275).

           Here, the Center has listed each document by name, the date it was created or presented,

   the FWS staff who considered the document, and the context in which it was considered. DE 33-

   1. For example, one entry provides the following description: “Email between FWS staff and

   Florida Fish and Wildlife Conservation Commission biologists transmitting and clarifying data

   collection and discussing which sea level rise projections to use for the coordinated SSAs for the

   Cedar Key mole skink and Florida Keys mole skink.” DE 33-1 at 12. Some descriptions are more

   granular than this and some less, but the Center has provided the level of detail contemplated by

   the standard: “reasonable, non-speculative grounds” that the documents were considered and not

   included in the record. Pac. Shores, 448 F. Supp. 2d at 6.

           Finally, FWS argues that even if the Center has shown that the documents were considered

   by FWS staff, it has failed “to establish that such documents were considered by the agency

   decisionmakers including the FWS Regional Director and/or the Director in making the challenged

   ‘not warranted’ determination.” DE 37 at 11.6 In light of their more fundamental dispute, the

   parties did not fully develop the issue of who the relevant decision-maker is for present purposes

   and whether the documents were directly or indirectly before that person. Accordingly, the Court




   6
     FWS notes: “Documents and materials indirectly considered by agency decision-makers are those that may not have
   literally passed before the eyes of the decision-makers, but were so heavily relied on in the recommendation that the
   decisionmaker constructively considered them.” GeorgiaCarry.org, Inc. v. U.S. Army Corps of Eng’rs, 212 F. Supp.
   3d 1348, 1352 (N.D. Ga. 2016). The Center counters that “this standard applies to records not directly before the
   agency, and the Center has already demonstrated that the records at issue were directly before FWS.” DE 42 at 4 n.4.

                                                            15
Case 2:19-cv-14243-RLR Document 43 Entered on FLSD Docket 05/26/2020 Page 16 of 16



   will not include or exclude any documents on that basis. The Center has met its burden to provide

   “reasonable, non-speculative grounds” for completion of the record. FWS is not precluded from

   arguing that particular documents were not truly considered by the relevant decision-maker, but it

   should do so only after conferral with the Center and consideration of the efficient use of judicial

   resources.

                                        IV.     CONCLUSION

          For the foregoing reasons, it is ORDERED AND ADJUDGED:

          1. The Motion to Compel Completion of the Administrative Record [DE 33] is
             GRANTED as follows.

          2. By May 29, 2020, the Center shall file a notice providing an estimate of the remaining
             time needed to complete its summary judgment motion. The Court will then issue an
             amended briefing schedule.

          3. By June 3, 2020, FWS shall file a supplement to the administrative record consistent
             with this Order. If FWS withholds any documents on the basis of privilege, FWS shall
             also file a privilege log by such date.

          DONE AND ORDERED in Chambers in West Palm Beach, Florida, this 26th day of

   May, 2020.

                                                 _______________________________________
                                                 ROBIN L. ROSENBERG
                                                 UNITED STATES DISTRICT JUDGE

   Copies furnished to: All counsel of record via CM/ECF




                                                   16
